Citation Nr: 0820105	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-31 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty from May 1994 to June 2005.  He 
is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for PTSD and assigned a 30 percent 
schedular rating effective from June 3, 2005.  Subsequently, 
in a July 2007 rating decision, the RO increased the 
schedular evaluation to 70 percent effective June 3, 2005.  


FINDING OF FACT

The veteran's PTSD has not been productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2005, the RO satisfied 
its duty to notify the veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  In August 2006, the 
RO also notified the veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Goodwin v. Peake, No. 05-0876 (U.S. Vet. App. May 19, 
2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in November 
2005 and May 2007, he was afforded formal VA psychiatric 
examinations.  Pursuant to the veteran's request, a travel 
board hearing was scheduled for him in December 2007.  
However, the veteran failed to report to the hearing.  The 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 70 percent rating is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Since the initial grant of service connection, effective in 
June 2005, the veteran's PTSD has been assigned a 70 percent 
rating.  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.  
It is noted that the RO did, as noted above, stage the rating 
by also assigning a 100 percent evaluation for PTSD effective 
in April 2006 and a 70 percent rating effective August 2006. 

VA treatment records throughout the applicable period show 
that the veteran participated in PTSD group therapy.  His 
individual counseling records noted that his PTSD symptoms 
included intrusive thoughts and nightmares of his traumatic 


experiences; detachment and estrangement from his family and 
others; recurring dreams of combat; and avoidance of 
activities, places, or people arousing recollections of his 
traumatic experiences.  The veteran was also noted to have 
loss of interest in significant activities, insomnia or sleep 
disturbances, irritability or outbursts of anger, difficulty 
concentrating, hypervigilance, and depression.  He denied 
homicidal or homicidal ideations.  A GAF score of 60 was 
assigned in August 2005.  

VA afforded the veteran an examination in November 2005, the 
report of which noted he had very intrusive thoughts, 
recollections, and feelings about his traumatic experiences.  
He was very distressed psychologically.  The veteran had 
flashbacks, was emotionally reactive, felt overwhelmed, was 
distraught, and felt as if the events were recurring.  He 
complained of not knowing how to deal with stress; not being 
able to relate to people; having difficulty enjoying things 
in life; and being anxious, nervous, and unable to focus.  He 
also indicated that he was not able to express his feelings.

The examiner noted that the veteran's affect was restricted 
and he described clear arousal symptoms.  The veteran 
indicated that he had "horrible startle response," which 
was improving.  His sleep was impaired, he was frequently 
irritable, and he was not able to control his feelings well.  
Concentration was impaired and he was very careful about what 
was going on around him.  He was positive for both alcoholic 
dependence and past drug use.  The veteran was quite 
depressed on a daily basis and probably had a comorbid 
depression.

The examiner observed that the veteran presented to the 
examination in a timely fashion.  He was easily able to talk 
about his experiences but was visibly shaken up, distraught 
at times, and appeared very overwhelmed.  The veteran seemed 
quite anxious but was alert and oriented.  The examiner did 
not believe that the veteran was embellishing or exaggerating 
his symptoms.  The examiner further noted that the veteran 
did not have unusual mannerisms or ticks.  He displayed 
pretty good eye contact and his speech was within normal 
limits.  The veteran did not have homicidal or suicidal 
thoughts.  Thought processes were clear, coherent, goal-
directed and logical; thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  As to 
sensorium, he was alert and oriented without evidence of any 
major concentration or memory disturbances.  Judgment and 
insight were pretty good.  The diagnoses included moderate to 
severe PTSD and a GAF score of 45-55 was assigned.    

A May 2007 VA examination report noted the veteran's reported 
experiencing depression on a daily basis for approximately a 
half hour to an hour without signs or symptoms of mania.  The 
veteran indicated that he was divorced and not currently 
dating; he had four to five friends.  His leisure activities 
included the beach, nature, and watching television.  There 
was no history of suicide attempt or history of 
violence/assaultiveness.  

Upon physical examination of the veteran, the examiner noted 
that the veteran was clean, neatly groomed, and appropriately 
and casually dressed.  The veteran was able to maintain 
minimum personal hygiene and did not have problems with 
activities of daily living.  His psychomotor activity was 
unremarkable; speech was unremarkable, spontaneous, clear, 
and coherent; attitude toward the examiner was cooperative 
and attentive; affect was normal; mood was "up and down;" 
attention was intact; and thought process and thought content 
were unremarkable.  The veteran was oriented to person, time, 
and place.  As to judgment, he understood the outcome of his 
behavior and as to insight, he understood that he had 
problem.  He did not have hallucinations, inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, or 
homicidal or suicidal thoughts.  His impulse control was fair 
without episodes of violence.  Remote, recent, and immediate 
memory were all normal.

The veteran's PTSD symptoms included persistent re-
experiencing of trauma which was manifested by intrusive 
memories twice in the last week, nightmares three times in 
the last week, flashbacks two weeks prior, and physical 
reactions involving tremors.  He also had persistent 
avoidance of stimuli associated with trauma and numbing of 
general responsiveness, which manifested in efforts to avoid 
thinking about trauma from the Iraq war, efforts to avoid 
television/print news because they trigger upsetting memories 
of Iraq, detachment all of the time, and restricted range of 
affect some of the time.  The veteran also had persistent 
symptoms of increased arousal, which manifested in an average 
of four to six hours of sleep per night, irritability/anger 
twice in the last week, concentration problems some of the 
time, hypervigilance all of the time, and exaggerated startle 
response once in the last week.  He denied experiencing any 
periods of full remission lasting at least one night. 

The diagnosis included chronic PTSD and a GAF score of 50 was 
assigned.  The examiner noted that there was a change in the 
veteran's social/interpersonal relationships since his last 
exam.  As to functional status and quality of life, there was 
significant social withdrawal.  While the veteran started a 
new job and was functioning well, his PTSD symptoms resulted 
in significant social detachment.  The veteran also stated 
that alcohol and drug dependence was currently in remission.  
The examiner noted that the veteran's prognosis for 
improvement of psychiatric condition and impairment in 
functional status was fair to good as there was recent 
improvement in terms of occupational function.  The examiner 
further noted that there was not total occupational and 
social impairment due to PTSD but there was reduced 
reliability and productivity due to PTSD which included 
significant social withdrawal and frequent depressed mood.  

As noted above, the veteran has been assigned GAF scores of 
45-55, 50, and 60.  Global Assessment of Functioning (GAF) 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness." See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Based on the evidence, the Board does not find a rating in 
excess of 70 percent for PTSD has been met.  His symptoms 
more nearly approximate occupational and social impairment 
with deficiencies in most areas which is contemplated in his 
current 70 percent disabling evaluation.  His symptoms have 
not been productive of total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  In fact, the veteran has 
demonstrated good eye contact; speech within normal limits; 
clear, coherent, goal-directed, and logical thought process; 
and normal remote, recent, and immediate memory.  He was able 
to able to maintain minimum personal hygiene and preform 
activities of daily living.  Also, the veteran was oriented 
to person, time, and place.  He has specifically been noted 
to be free of delusions or hallucinations, he has not 
displayed inappropriate behavior, and he has denied suicidal 
or homicidal ideation.  Therefore, his PTSD symptoms do not 
warrant a rating in excess of 70 percent.

Finally, while the veteran has been hospitalized for his 
disability, he has not been hospitalized during the 
applicable time frame of this decision.  Additionally, there 
is no evidence suggesting that this disability markedly 
interferes with his employment as the May 2007 VA examination 
report noted that he worked full time as a fitness 
instructor.  In any case, the existing schedular rating is 
already based upon the average impairment of earning 
capacity, and is intended to be considered from the point of 
view of the veteran working or seeking work.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 70 percent for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


